Citation Nr: 0505084	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  02-12 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an effective date prior to October 25, 1999, 
for a 100 percent evaluation for post-traumatic stress 
disorder.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from September 1967 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  That decision assigned a 100 percent 
rating for the veteran's post-traumatic stress disorder 
(PTSD), effective from November 3, 2000.  A rating decision 
in March 2002 revised the effective date to October 25, 1999.  

The veteran testified at a personal hearing in February 2003 
before the undersigned Veterans Law Judge in Washington, DC.  


FINDINGS OF FACT

1.  The RO has assigned an effective date of October 25, 
1999, for a 100 percent evaluation for PTSD.  

2.  The veteran's claim for an increased rating for his PTSD 
was received on September 15, 1998.  

3.  The medical evidence shows that the veteran's PTSD was 
first manifested by gross impairment of thought processes, 
psychotic delusions and hallucinations, and grossly 
inappropriate behavior presenting a danger to himself and 
others in 1996 and has continued with those manifestations.  


CONCLUSION OF LAW

The criteria for an effective date of September 15, 1998, for 
a 100 percent evaluation for PTSD are met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran and his attorney have been provided with a copy 
of the appealed November 2001 rating decision, a June 2002 
statement of the case, and a supplemental statement of the 
case dated in May 2004 that discussed the pertinent evidence, 
and the laws and regulations related to claim for an earlier 
effective date for assignment of a 100 percent ratring for 
PTSD.  Moreover, these documents essentially notified them of 
the evidence needed by the veteran to prevail on his claim.  

In addition, in a January 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
he needed evidence showing that a notice of disagreement was 
received by VA prior to October 25, 1999, and a valid 
substantive appeal on or before June 9, 2000, and that the 
appeal was not legally withdrawn by him or prematurely 
terminated by VA.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain the veteran's Social Security 
Administration records.  He was informed that he should 
provide the evidence set forth above  The veteran was further 
informed that he could submit any additional information or 
evidence to VA, preferably within 60 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statements of 
the case, and notice letter dated in January 2004 complied 
with the specific requirements of Quartuccio (identifying 
evidence to substantiate the claims, the relative duties of 
VA and the claimant to obtain evidence, and requesting that 
he submit all pertinent evidence pertaining to his claim that 
he might have); and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In January 
2004, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate his claim 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in January 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was mailed to the 
appellant in May 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that in increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98.  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court of Appeals for Veterans Claims (Court) held that "38 
U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)."  The Court further stated that the 
phrase "otherwise, date of receipt of claim" provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  

The record in this case shows that communication was received 
from the veteran on September 15, 1998, requesting an 
increased rating for his service-connected psychiatric 
disability.  The record does not contain any earlier 
unadjudicated claim for such an increased rating.  In 
September 1998, the disability was characterized as 
undifferentiated type schizophrenia and was evaluated as 30 
percent disabling.  Following a VA compensation examination, 
a rating decision in March 1999 recharacterized the 
disability as PTSD, but denied an increased rating; the 
veteran was notified of that determination in April 1999.  
Communication was received from the veteran in May 1999, in 
which he disagreed with the March 1999 rating decision and 
requested a personal hearing at the RO.  The RO issued a 
statement of the case in June 1999.  The requested personal 
hearing, at which the veteran testified as to why an 
increased rating was warranted, was conducted on October 25, 
1999, and the transcript of the hearing was certified in 
December 1999.  Following receipt of additional evidence, a 
supplemental statement of the case was issued in April 2000.  
A VA Form 9 was received in June 2000.  

On November 3, 2000, the veteran wrote, 

I have an appeal to the Board of Veterans 
Appeals on issue of "Evaluation of post 
traumatic stress disorder with 
undifferentiated schizophrenia currently 
evaluated at 30% disabling".  I am 
WITHDRAWING any Notice of 
Disagreement/Appeal on this issue.  Last 
Supplemental Statement of the Case was 
dated 03/30/2000.

But, at this time, I am filing [a] claim 
for INCREASED SEVERITY/DISABILITY 
COMPENSATION for my 30% evaluation of 
post traumatic stress disorder with 
undifferentiated schizophrenia.

Please schedule me for VA examination at 
the COATESVILLE PA VA MEDICAL CENTER.  
This is much more accessible to my from 
my current residence in [] PA.  Your 
understanding in this matter will be 
greatly appreciated.  

The evaluation for the veteran's PTSD was increased to 50 
percent disabling, effective from November 3, 2000, by an 
April 2001 rating decision.  Additional evidence was received 
and a rating decision in November 2001 increased the rating 
for the service-connected PTSD to 100 percent disabling, 
effective from November 3, 2000; the veteran was notified of 
that determination on November 16, 2001.  A rating decision 
in March 2002 revised the effective date for the 100 percent 
rating to October 25, 1999.  In May 2002, the veteran's 
attorney wrote the RO concerning the veteran's "continued 
Notice of Disagreement and/or appeal."  A statement of the 
case concerning the issue of an earlier effective date for 
the 100 percent rating was issued in June 2002.  The 
veteran's substantive appeal regarding that issue was 
received in August 2002.  

According to the law and the pertinent regulation, a key date 
in determining the proper effective date for an increased 
rating is the date of receipt of the claim for increase.  
Although the veteran disagreed with the November 2001 rating 
decision that assigned a 100 percent rating for his service-
connected psychiatric disability, the record reflects that 
his claim for an increased rating was received in September 
1998.  It was that claim that led to the April 1999 rating 
decision that denied an increased rating for the psychiatric 
disability.  The veteran then disagreed with that decision in 
May 1999, initiating the appeal that eventually led to a 100 
percent rating being assigned.  

In general, when a veteran files a claim for an increased 
rating and subsequent evidence shows that an increase is 
warranted, it is assumed that the increased level of 
disability was present at the time the claim was filed, 
unless the evidence clearly shows otherwise.  In the latter 
case, the effective date for the increase is set as "the 
date entitlement arose," meaning the date that the evidence 
shows that the criteria for an increased rating were met.  In 
the former case, the date of receipt of the claim is used.  
The regulation also provides that an effective date prior to 
the date of receipt of the claim can be assigned if the 
evidence shows that an increase was warranted up to one prior 
to that date.  

The record shows that the veteran initially filed a claim for 
an increased rating on September 15, 1998, that the RO 
initially denied his claim in March 1999, and that he 
initiated an appeal of the RO's action.  Although a VA Form 9 
was not received until November 2000 (the exact date of 
receipt is unclear; it was dated by the veteran in June 
2000), the Board construes the transcript of the veteran's 
personal hearing in October 1999, at which he discussed his 
claim, as constituting his substantive appeal on that issue.  
Therefore, the Board finds that the veteran had perfected his 
appeal.  

The Board is somewhat troubled by the veteran's November 2000 
communication expressing his desire to withdraw his appeal 
and to immediately file another claim for an increased 
rating.  Normally, the withdrawal of the prior appeal would 
foreclose use of the date of receipt of the claim in that 
appeal in conjunction with a subsequent appeal.  Also 
normally, VA accepts a veteran's statements at face value, 
not questioning his motives.  In this case, however, the 
Board notes that the veteran's goal was merely to obtain 
another examination and that he apparently believed that he 
needed to file a new claim to do so; that belief was 
misplaced.  The Board finds, therefore, that his attempted 
withdrawal of his appeal was ineffective.  Accordingly, the 
Board finds that he continuously prosecuted his September 
1998 claim for an increased rating until the 100 percent 
rating was assigned.  

Therefore, September 15, 1998, is the date his claim for an 
increased rating for the veteran's psychiatric disability was 
received by VA.  

The Board must next determine when the evidence shows that 
the veteran's psychiatric disorder had increased in 
disability so as to warrant a 100 percent rating.  

A February 1997 VA mental health clinic note indicates that 
the veteran could not work more than 2 days without 
developing extreme anxiety.  The examiner noted that he was 
slightly nervous, but otherwise within normal limits.  
Generalized anxiety disorder was diagnosed.  In June 1997, an 
examiner reported that the veteran appeared in good control, 
with no current signs of depression.  But he was slightly 
nervous and had some possible underlying anger.  The 
diagnoses included obsessive compulsive traits.  Additional 
notes dated from September 1997 through June 1998 indicate 
that the veteran's symptoms were stable, with little 
significant depression or anxiety, although he reported 
increased stress due to his financial situation.  In 
September 1998, it was noted that he had settled his 
insurance claim and that he felt and looked "100% better."  
The examiner stated that he was smiling and pleasant, with a 
euthymic mood and affect and with no depression or 
significant anxiety.  

Clinic records dated in early 1999 note that the veteran had 
retired from his business in 1996 on the advice from his 
physician because of the stress involved.  In February 1999, 
however, the examiner stated that the veteran was very bright 
and educated and wanted to work.  

The veteran's private psychiatrist wrote in October 2000 that 
he had advised the veteran to stop working in 1996 and that 
he had 100 percent occupational impairment for his line of 
work.  He indicated that, when the veteran had in the past 
returned to work, he would develop gross impairment of 
thought processes, would have psychotic delusions and 
hallucinations, and would embark on grossly inappropriate 
behavior presenting a danger to himself and others.  During 
such psychotic periods, he would become non-functional in a 
social realm.  The examiner stated that the veteran was then 
attempting to embark on a career in writing, which he highly 
recommended.  

A November 2000 VA clinic note states that the veteran became 
frightened that he would lose control and act on his 
obsessional aggressive images toward family members.  

The veteran's psychiatrist wrote again in February 2001, 
providing an update on the veteran's condition and 
essentially reiterating his previous statement regarding his 
psychiatric condition since 1996.  

In February 2003, the veteran and his attorney presented 
testimony and argument to the effect that the veteran had 
submitted a claim for an increased rating for his psychiatric 
disability on September 15, 1998, that he had not been able 
to work due to the disability since 1996, and that, 
therefore, September 15, 1998, should be the effective date 
for the 100 percent rating.  

As set forth above, VA's regulations provide that an 
effective date of an increased rating may be assigned up to 
one year prior to the date of receipt of his claim therefor 
if a corresponding increase in disability is shown within, 
but not prior to, that year.  

In this case, the evidence shows that the veteran had gross 
impairment of thought processes, psychotic delusions and 
hallucinations, and grossly inappropriate behavior presenting 
a danger to himself and others due to his service-connected 
psychiatric disability in 1996.  The Board finds that those 
manifestations met the criteria for a 100 percent rating in 
1996, more than one year prior to the date of receipt of his 
claim for an increased rating.  In such circumstances, the 
regulations require that the date of receipt of the claim be 
used as the effective date of the assigned increased rating.  
That date is September 15, 1998.  

The RO has assigned October 25, 1999, as the effective date 
for a 100 percent rating for PTSD.  Therefore, the Board 
concludes that an effective date of September 15, 1998, and 
no earlier, should be assigned.  


ORDER

An effective date of September 15, 1998, for a 100 percent 
rating for the veteran's PTSD is granted, subject to the law 
and regulations governing the award of monetary benefits.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


